DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 12 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/10/2022.
Claims 1-11, 13-15, and 17-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 18 and the dependent claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,463,092.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 18 contain, with the possible exception of minor changes in wording, all of the limitations of claim 1 of US Patent 10,463,092. 
NOTE; Claims 2, 3, 4, 19 and 20 were subject to a restriction requirement in the parent application.  However, this is a continuation application, and not a divisional application subject to 35 USC 121.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1, 5, 6, 7, 8, 9, 10, 11, 13, 14, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patterson (US 2008/0245364), Cheng (US 2009/0084384), and Kim (US 2009/0119848).
Regarding claim 1, Patterson teaches a breath conditioner, comprising:
an enclosure (respirator (Fig. 1, 100, with chambers 110 and 120, par. 15) for disposition on a face or in a mouth of a user, the enclosure configured to collect substantially all exhaust breath of the user; (Figure 1; see chamber 110 collecting intake breath at the nose, and chamber 120 collecting exhaled breath from the mouth) 
a one-way air intake valve (135, par. 16) in fluid communication with the enclosure for admitting ambient air through the enclosure to the mouth or nose of the user but substantially precluding the exhaust breath from exiting (par. 16, 135 is a one way valve)  
wherein the ambient air does not encounter an aromatizing stage along a path from the environment through the air intake valve to the mouth or nose of the user; (Fig. 2, the filter (160) on intake valve (135) “may be” scented or flavored (par. 17) (since the scent or flavor is optional, the scope of Patterson includes configurations that satisfy this limitation); 
an exhaust breath purification stage (Filter 170, Fig. 1, unscented version) in fluid communication with the enclosure for filtering the exhaust breath of the user; (par. 17) 
a one-way discharge valve in fluid communication with the enclosure for discharging the exhaust breath of the user to the ambient atmosphere. (137, Fig. 1 par. 16)

Patterson does not teach, 
an exhaust breath aromatizing stage, separate from the exhaust breath purification stage, in fluid communication with the enclosure for scenting the exhaust breath of the user, wherein the exhaust breath purification stage is positioned in fluid flow relationship between the enclosure and the exhaust breath aromatizing stage.
Cheng teaches a face mask structure having an exhaust breath aromatizing stage (4, Fig. 6) adjacent to an exhaust breath purification stage (2).  When the aromatizing stage (4) is added to Patterson, it would be obvious to have the purification stage between it and the enclosure, so that the purification stage can filter out impurities that might interfere with the aromatizing stage.   
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the exhaust breath aromatizing/purification stage of Patterson as two separate stages with the exhaust breath purification stage positioned in fluid flow relationship between the enclosure and the exhaust breath aromatizing stage, as taught by Cheng, to mask human odor that might alert game to a hunter’s presence.
To the extent applicant argues that Cheng does not apply because there is an extra purification stage (2) downstream of the aromatizing stage (4), Kim teaches that a single  purification stage (35, Fig. 4) is placed upstream of an air freshening/fragrance unit (36, par. 79), without an additional purification stage downstream of the air freshening unit.   Kim is reasonably pertinent to the problems faced by the inventors because both address air purification and adding fragrance. 
Further, to the extent applicant argues that the art does not teach, that “the exhaust breath purification stage is positioned in fluid flow relationship between the enclosure and the exhaust breath aromatizing stage”, adding another purification filter/stage as claimed (in addition to the purification stage 160), between the enclosure and aromatizing stage, would be an obvious duplication of parts, and would aid the aromatizing unit by filtering out some of the odor causing material in the exhaled breath, decreasing the burden on the aromatizing stage.  

Regarding claim 5, Patterson as modified teaches the breath conditioner of Claim 1, wherein the exhaust breath purification stage and aromatizing stage are positioned in fluid flow relationship between the enclosure and the one-way discharge valve. (this will result from the modification described in claim 1)

Regarding claim 6, Patterson as modified teaches the breath conditioner of Claim 1, wherein the breath aromatizing stage is configured to accept interchangeable aromatizing elements. (Patterson, par. 16-17)

Regarding claim 7, Patterson as modified teaches the breath conditioner of Claim 6, wherein the interchangeable aromatizing elements are interchangeable aromatizing cartridges. (Patterson, par. 16, 17).   

Regarding claim 8, Patterson as modified teaches the breath conditioner of Claim 1, wherein the exhaust breath purification stage is configured to accept interchangeable filtering elements. (Patterson, par. 16, 17).   

Regarding claim 9, Patterson as modified teaches the breath conditioner of Claim 8, wherein the interchangeable filtering elements are interchangeable filtering cartridges. (Patterson, par. 16, 17).   

Regarding claim 10, Patterson teaches the breath conditioner of Claim 1, wherein the enclosure is a face mask for disposition on the face of the user in substantially sealed relation thereto. (Fig. 1)

Regarding claim 11, Patterson teaches the breath conditioner of Claim 10, wherein the one-way air intake valve is positioned directly on the face mask, and further wherein the exhaust breath purification stage and aromatizing stage are coupled directly to the face mask. (Fig. 1)

Regarding claim 13, when the modification of claim 1 is made, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Patterson, so that exhaust breath purification stage and aromatizing stage form a single unit, since the use of a one piece construction instead of using multiple separate parts would be merely a matter of obvious engineering choice.  MPEP 2144.04, V, B.  Combining the two items into a single unit will simplify the spare parts stocking requirements, and allow both stage to be replaced at the same time without extra effort.  

Regarding claim 14, Patterson teaches the breath conditioner of Claim 13, wherein the single unit is removable. (par. 16).

Regarding claim 18, claim 18 merely recites the assembly/manufacture of the structure recited in the apparatus claims, and is obvious for the same reasons.
A method for manufacturing a breath conditioner, comprising:
providing an enclosure for disposition on a face or in a mouth of a user, the enclosure configured to collect substantially all exhaust breath of the user;
attaching a one-way air intake valve in fluid communication with the enclosure for admitting ambient air through the enclosure to the mouth or nose of the user but substantially precluding the exhaust breath from exiting, wherein the ambient air does not encounter an aromatizing stage along a path from the environment through the air intake valve to the mouth or nose of the user;
attaching an exhaust breath purification stage in fluid communication with the enclosure for filtering the exhaust breath of the user;
attaching an exhaust breath aromatizing stage, separate from the exhaust breath purification stage, in fluid communication with the enclosure for scenting the exhaust breath of the user, wherein the exhaust breath purification stage is positioned in fluid flow relationship between the enclosure and the exhaust breath aromatizing stage;
attaching a one-way discharge valve in fluid communication with the enclosure for discharging the exhaust breath of the user to the ambient atmosphere.



Claim(s) 2, 3, 4, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patterson (US 2008/0245364), Cheng (US 2009/0084384), and Kim (US 2009/0119848), Wagner III (US 2006/0212103). 
Regarding claims 2, 4, Patterson as modified teaches the breath conditioner of Claim 1, but does not teach, 
Claim 2 - further including a breath discharge tube positioned in fluid communication with the enclosure.
Claim 4 - wherein the breath discharge tube is of sufficient length to extend into the user’s clothing for warming a body element of the user.
Wagner teaches a mask/enclosure  (24, Fig. 1) wearable on a user’s face with a tube (28) positioned in fluid communication with the mask, which is of sufficient length to extend into the clothing for warming a user’s body (Fig. 1, par. 21).  
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify Patterson, in view of Wagner, in order to provide a means for warming the user’s body, particularly in cold environments, so that other heating devices need not be used. 

Regarding claim 3, Patterson as modified teaches the breath conditioner of Claim 2, but does not teach,
wherein the breath discharge tube is positioned in fluid flow relationship between the enclosure and the exhaust breath aromatizing stage.
	It would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify Patterson, to include this limitation, as an obvious location/relocation of parts, and since providing the claimed arrangement would allow the aromatizing stage to be placed in the users clothing, to further aromatize any odors emanating from the user’s body/clothes.     

Regarding claims 19 and 20, these claims merely recite the assembly/manufacture of the structure recited in the apparatus claims, and is obvious for the same reasons.
19. (Original) The method of Claim 18, further including attaching a breath discharge tube in fluid communication with the enclosure, wherein the breath discharge tube is positioned in fluid flow relationship between the enclosure and the exhaust breath aromatizing stage.
20. (Original) The method of Claim 19, wherein the exhaust breath purification stage and aromatizing stage are positioned in fluid flow relationship between the enclosure and the one-way discharge valve.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patterson (US 2008/0245364), Cheng (US 2009/0084384), and Kim (US 2009/0119848), and Nakahara (US 20050092675).
Regarding claim 15, Patterson t4eaches the breath conditioner of Claim 1, wherein the exhaust breath purification stage includes activated carbon, charcoal, silver, resins, zeolites, or enzymes to break down odor molecules of the exhaust breath of the user.
Nakahara teaches a purification filter that uses activated carbon (par. 2).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify Patterson, in view of Nakahara, in order to utilize well known and readily available filtering materials. 

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patterson (US 2008/0245364), Cheng (US 2009/0084384), and Kim (US 2009/0119848), Gilmore (US 20040064995).
Regarding claim 17, The breath conditioner of Claim 1, but does not teach, wherein the aromatizing stage includes animal urine scent.
Gilmore teaches the need to mask a hunters natural odors, and that animal urine is used in lures for this purpose. (par. 4, claims 3 and 4).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify Patterson, in view of Gilmore, in order to use an aromatizing agent that can mask odors and lure animals.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763